internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-168647-02 cc pa apjp b1 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer corporation issue whether taxpayer is required to issue a form_1099 to a powwow contest winner who receives a dollar_figure or more cash prize conclusion yes taxpayer is required to issue a form_1099 to a powwow contest winner who receives a dollar_figure or more cash prize facts taxpayer is a federally recognized indian_tribe see sec_7701 revproc_2002_64 2002_42_irb_717 taxpayer hosts an annual powwow and awards prizes to the contest dance and drum winners powwows are cultural not religious events the cost of the powwow exceeds the revenue during taxpayer’s annual powwow in taxpayer gave cash prizes to the winners of the dance contests some of these cash prizes exceed dollar_figure the tam-168647-02 dance contest itself is not a separate trade_or_business but is a significant portion of the powwow according to the advertising materials and the dancers’ prizes schedule winners are awarded prizes nothing in these materials indicates that each dancer or drummer competing in the contest will receive a prize according to taxpayer the powwow is not used to attract customers to other activities of the community taxpayer owns and or operates a convenience store and campground in addition corporation is wholly-owned by taxpayer corporation owns and operates the casinos on taxpayer’s land corporation also leases and operates the hotel located on taxpayer’s land there is no business relationship between the powwow taxpayers’s business enterprises and corporation’s casinos taxpayer argues that the information reporting requirements under sec_6041 do not apply to the payments made to the winners of the powwow’s dance contest because taxpayer is not subject_to tax taxpayer is not a person for purposes of sec_7701 of the internal_revenue_code code and taxpayer is not engaged in a trade_or_business when conducting the powwow law and analysis sec_6041 of the code provides that all persons engaged in a trade_or_business and making payment in the course of the trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year must file a return showing gains profits and income and the name and address of the recipient sec_1_6041-1 of the income_tax regulations regulations provide that the term all persons engaged in a trade_or_business as used in sec_6041 includes not only those so engaged for gain or profit but also organizations the activities of which are not for the purpose of gain or profit thus the term includes the organizations referred to in sec_401 sec_501 sec_501 and sec_521 and in paragraph i of this section on the other hand sec_6041 applies only to payments in the course of trade_or_business hence it does not apply to an amount_paid by the proprietor of a business to a physician for medical services rendered by the physician to the proprietor’s child tribe tax status taxpayer argues that because it is a tax exempt entity it is not subject_to any form tam-168647-02 of federal taxation including sec_6041 information reporting taxpayer is a federally recognized indian_tribe listed in revproc_2002_64 2002_42_irb_717 for this reason taxpayer is not subject_to federal_income_tax both the service and the courts have stated many times that indian tribes are subject_to federal tax laws revrul_67_284 67_2_cb_55 sets forth the general principles applicable to the federal_income_tax treatment of income paid to or on behalf of enrolled members of indian tribes id pincite although the revenue_ruling was not intended to set forth general principles applicable to the tax status of tribes it does contain a two sentence summary regarding the income_taxation of indian tribes income_tax statutes do not tax indian tribes the tribe is not a taxable entity revrul_94_16 also states that indian tribes are not taxable entities citing revrul_67_284 id pincite this time however the statement appears with a clarification of its meaning first the ruling states because an indian_tribe is not a taxable entity any income earned by an unincorporated tribe regardless of the location of the business activities that produced the income is not subject_to federal_income_tax id pincite the ruling further explains this revenue_ruling deals with federal income taxes it does not affect the application of other federal taxes such as employment_taxes or excise_taxes including excise_taxes on wagering to indian tribes or tribal_corporation id the courts support the service’s position that indian tribes are taxable entities with respect to federal taxes other than income_tax indian tribes are subject_to fica and futa 57_br_398 bankr 9th cir washoe tribes of nevada and california v united_states ustc cch p9718 aft 2d ph p79-6006 d nev an indian_tribe is not exempt from federal excise_tax absent an express exemption in the code 691_f2d_878 9th cir cert_denied 460_us_1040 revrul_94_81 1994_2_cb_412 section d of the indian gaming regulatory act u s c d igra does not exempt indian tribes from certain federal excise_tax 534_us_84 resolving a split between the fed cir and the 10th cir in this case taxpayer is a federally recognized indian_tribe as a result the taxpayer is not subject_to federal_income_tax although not subject_to federal_income_tax taxpayer is subject_to provisions of the code including provisions relating to information reporting such as sec_6041 person pursuant to sec_7701 sec_6041 applies to persons engaged in a trade_or_business taxpayer tam-168647-02 also argues that indian tribes are not subject_to the code because an indian_tribe is not a person for purposes of sec_7701 of the code sec_7701 provides that the term person when used in title_26 where not otherwise distinctly expressed or manifestly incompatible with the intent thereof shall be construed to mean and include an individual a_trust estate partnership_association company or corporation in 208_f3d_871 10th cir the court concluded that an indian_tribe is a person within the meaning of sec_7701 it explained that congress unambiguously intended for the word ‘person ’ as used in sec_7701 to encompass all legal entities including indian tribes and tribal organizations that are the subject of rights and duties in revrul_85_194 1985_2_cb_301 the service ruled that sec_6041 applies to an indian_tribe as stated above the taxpayer is a federally recognized indian_tribe an indian_tribe is a person for purposes of sec_7701 and sec_6041 therefore taxpayer is a person for purposes of sec_7701 and sec_6041 trade_or_business pursuant to sec_6041 taxpayer argues that an indian_tribal_government is not a trade_or_business and therefore not subject_to the reporting requirements of sec_6041 according to taxpayer to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer’s primary purpose for engaging in the activity must be for profit 480_us_23 however the court stated that its interpretation of the phrase trade_or_business was limited to code sections at issue in the case which included sec_162 id pincite n sec_6041 was not at issue in groetzinger thus groetzinger is not controlling in this case neither sec_6041 nor the regulations thereunder reference sec_162 in defining the phrase engaged in a trade_or_business in fact sec_1_6041-1 provides a broad definition of trade_or_business the regulations state that all persons engaged in a trade_or_business includes not only those so engaged for gain or profit but also organizations the activities of which are not for the purpose of gain or profit as a result the information reporting requirements of sec_6041 are not limited to organizations that are engaged in activities for gain or profit according to the facts taxpayer’s annual powwow is not used to attract customers to taxpayer’s other business enterprises and the cost of the powwow exceeds the revenue however as stated above sec_6041 and its regulations apply to organizations the activities of which are not for the purpose of gain or profit thus even if taxpayer’s activities are not for the purpose of gain or profit tam-168647-02 taxpayer’s payments to the powwow dance contest winners are subject_to the information reporting requirements of sec_6041 and the regulations thereunder caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
